 


111 HR 279 IH: Palo Alto Battlefield National Historical Park Boundary Expansion and Redesignation Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 279 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Ortiz (for himself and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Palo Alto Battlefield National Historic Site Act of 1991 to designate the historic site as the Palo Alto Battlefield National Historical Park, to expand the boundaries of the park, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Palo Alto Battlefield National Historical Park Boundary Expansion and Redesignation Act of 2009.
2.Designation of Palo Alto Battlefield National Historical Park
(a)DesignationThe Palo Alto Battlefield National Historic Site is hereby designated the Palo Alto Battlefield National Historical Park.
(b)ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to Palo Alto Battlefield National Historic Site is deemed to be a reference to the Palo Alto Battlefield National Historical Park.
(c)Conforming amendmentsThe Palo Alto Battlefield National Historic Site Act of 1991 (Public Law 102–304; 106 Stat. 256; 16 U.S.C. 461) is amended—
(1)by striking National Historic Site each place it appears and inserting National Historical Park;
(2)in the heading for section 3, by striking national historic site and inserting national historical park; and
(3)by striking historic site each place it appears and inserting historical park.
3.Boundary expansionSection 3(b) of the Palo Alto Battlefield National Historic Site Act of 1991 (Public Law 102–304; 106 Stat. 256; 16 U.S.C. 461) is amended—
(1)by redesignating paragraph (2) as paragraph (3);
(2)by inserting after paragraph (1) the following new paragraph:

(2)The historical park also shall consist of approximately 34 acres as generally depicted on the map entitled Palo Alto Battlefield NHS Proposed Boundary Expansion, numbered 469/80,012, and dated May 21, 2008. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.; and
(3)in paragraph (3), as so redesignated, by striking map referred to in paragraph (1) and inserting maps referred to in paragraphs (1) and (2). 
 
